DETAILED ACTION-ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
 
Status of Application
The response filed 01/18/2022 has been received, entered and carefully considered. The response affects the instant application accordingly:
Claims 1, 7-8, 10, 13, 15, 17, 19, 24-25 have been amended.
Claim 2, 20-22 has been cancelled.
Claims 1, 5, 7-8, 10-19, 23-25 are pending in the case.
Claims 1, 5, 7-8, 10-18 are present for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All grounds not addressed in the action are withdrawn or moot as a result of amendment or Applicant’s argument.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeff Olofson on July 14, 2022 and July 26, 2022.

The application has been amended as follows: 
Claim 1:
Lines 9-10,  delete “comprising a cationic polymer and wherein the cationic polymer comprises” and insert  ---comprises a ---
Line 10, delete “particles” after the phrase “crosslinked guanidinyl-containing polymer”
Claim 7:
Line 2, delete “particles are” and insert  --- is an ---







Claim 8:
Line 2, delete “particles are” and insert  --- is ---
Cancel claim 19
Cancel claims 23-25

REASONS FOR ALLOWNCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claim amendments and the Examiner’s amendment overcome the 112 rejections previously presented, Applicant’s claim amendments overcome the prior art rejection based on Sherman in view of Rabea. Applicant’s argument that while Rasmussen discloses a crosslinked guanidinylated polyethyleneimine it does not disclose suitable weight percentage amounts for use as a coagulant as indicated by the instant claims is persuasive as while Rasmussen addresses its usefulness for trapping microbes (inhibits growth -antimicrobial) and flocculation, it does not go to coagulation and overcomes the rejection based on Sherman in view of Rasmussen. The claims are free of remaining prior art.

Conclusion
Claims 1, 5, 7-8, 10-18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI G HUANG/Primary Examiner, Art Unit 1613